Citation Nr: 0504538	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran had verified active service from February 25, 
1945 to September 26, 1945, which was recognized guerilla 
service.  He died in September 1999; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Manila, the Republic of the Philippines, which denied 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1999 at the age of 77.  
The cause of death was listed as cra-cardio megaly, 
congestive heart failure. 

2.  At the time of his death, the veteran was not service 
connected for any disorders.  

3.  The conditions listed as having caused or contributed to 
the veteran's death were first shown to have become manifest 
around 1999, nearly sixty years after discharge.

4.  There is no probative, competent medical evidence of 
record linking the cause of death to active service or to 
service-connected disability.




CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by service, 
presumptively related to service, or to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In letters dated in October 
2002 and January 2003 prior to the issuance of the rating, 
the RO advised the appellant of the evidence it had and what 
evidence was needed to prevail on her claim for death 
benefits.  The letter specified that it had certain crucial 
evidence such as the veteran's death certificate and 
discussed what additional evidence, including service medical 
records it would obtain in order to assist the appellant in 
prevailing on her claim.  Because the letters predated the 
rating, it is in compliance with the Court's determination in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), 
withdrawn and reissued, 18 Vet. App. 112, (June 24, 2004) 
(Pelegrini II).   She was notified of the responsibilities of 
the VA and the claimant in developing the record.  An 
additional duty to assist letter sent in August 2003 further 
discussed the VCAA and what medical records the RO had 
received and advised the appellant what further steps would 
be taken.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
her.  The appellant was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
her claim so that VA could help by getting that evidence.

The appellant was again notified, by means of the discussion 
in February 2003 rating decision, September 2003 statement of 
the case (SOC), and the February 2004 supplemental statement 
of the case (SSOC) of the applicable law and reasons for the 
denial of her claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes the death 
certificate, service records, and certain private medical 
records specified by the appellant.  No current medical 
examination or opinion is required in this case.  There is no 
outstanding duty to obtain medical opinion in support of the 
appellant's claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Cause of Death

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service; and (3) a relationship or nexus between 
the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  

Service connection for certain chronic diseases (to include 
cardiovascular-renal disease), will be presumed if such 
diseases became manifest to a compensable degree during a 
presumptive period after service (one year for cardiovascular 
disease).  Service connection for certain tropical diseases, 
including malaria, will be presumed if such diseases become 
manifest to a compensable degree within the year after active 
service, or at a time when standard accepted treatises 
indicate that the incubation period commenced during such 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2004).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2004).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2004); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002). 

The appellant alleges that service connection should be 
granted for the cause of the veteran's death.  She asserts 
that during his service he suffered from malnutrition and 
chronic tropical diseases and suggests that these may have 
played a role in his death.  

A certified copy of the veteran's death certificate 
establishes he died on September [redacted], 1999 at the age of 77.  
The cause of death was listed as cra-cardio megaly, 
congestive heart failure. 

The available Philippine service medical records showed no 
evidence of cardiac problems or other chronic diseases 
involving the heart or lungs.  His affidavit for Philippine 
Army Personnel revealed that he received no wounds.  A 
November 1945 physical examination revealed normal findings 
of the cardiovascular system and lungs and otherwise revealed 
normal findings on examination of the entire body.  A 
December 1946 report of examination upon separation from the 
Philippine military service likewise showed normal findings 
of the lungs and heart and showed no significant diseases.   

A September 1990 medical certificate revealed the veteran to 
have a diagnosis of pulmonary tuberculosis (PTB), pulmonary 
emphysema and hyperuricema.  A July 1997 medical certificate 
yielded a diagnosis of chronic bronchitis, chronic 
obstructive pulmonary disease (COPD), rule out PTB.  An 
undated medical certificate indicated the veteran had a 
diagnosis of pulmonary tuberculosis.  

A January 1999 medical certificate from a physician stated 
that the veteran had been under the treatment for malaria and 
weak lungs during the Second World War from 1943 to 1944.  He 
was also hospitalized but the hospital records were missing.  
A February 1999 report from the Republic of the Philippines 
indicated that all the records of patients treated at the 
hospital from 1941 to 1980 had been destroyed.  This included 
the records of confinement of the veteran from New Taugtog 
Resettlement Area some time in 1943, which could not be 
retrieved.  

In February 1999, the veteran filed a claim for service 
connection for malaria, respiratory condition (weak lungs) 
resulting in chronic bronchitis, COPD and pulmonary 
tuberculosis.  This claim was denied by the RO in an August 
1999 rating decision.  No appeal of this decision was 
initiated.  As noted above, the veteran died in September 
1999.  

A February 2003 medical certificate certified that the 
veteran died on September [redacted], 1999 due to cardiomegaly 
secondary to congestive heart failure.  

Among the medical evidence submitted, none of the evidence 
reveals that the congestive heart failure that resulted in 
death either began in service or was manifested within one 
year of discharge.  The earliest evidence of congestive heart 
failure is shown in the death certificate itself in September 
1999.  The other disabilities shown on record, including PTB, 
COPD, emphysema, malaria, chronic bronchitis and hyperuricema 
likewise were not shown to be manifest for several years 
after service.  
Thus, the Board concludes that there is no competent medical 
evidence providing a connection between the veteran's cause 
of death and his service to include any disabilities therein.  

Likewise, service connection for cause of death cannot be 
granted on a presumptive basis, as there is no evidence of 
the veteran having developed any pathology causing or 
otherwise contributing to his death within one year of his 
discharge from active service in 1945.  

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

While the appellant is competent to provide evidence of the 
occurrence of observable symptoms, as a layperson she is not 
competent to make a determination, which relates the 
veteran's cause of death to a service-connected disability.  
While she may sincerely believe that the veteran contracted a 
disease in service that ultimately caused his death, it is 
well established that, as a layperson, she is not considered 
competent to reach such a conclusion.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Thus, the Board finds that the record does not contain 
competent medical evidence to establish a nexus, or link, 
between the underlying cause of death, cardiomegaly secondary 
to congestive heart failure, and his active service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's cause of 
death was related to service.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appellant's claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


